Title: From Thomas Jefferson to John Banister, Jr., 19 June 1787
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris June 19. 1787.

I have received your favor of April 23. from New York and am sorry to find you have had a relapse. Time and temperance however will cure you, to which add exercise. I hope you have long ago had a happy meeting with your friends, with whom a few hours would be to me an ineffable feast. The face of Europe appears a little turbid, but all will subside. The Empress has endeavored to bully the Turk, who laught at her and she is going back. The Emperor’s reformations have occasioned the appearance of insurrection in Flanders, and he, according to character, will probably tread back his steps. A change of system here with respect to the Dutch, is suspected: because the kings of Prussia and England openly espouse the cause of the Stadholder, and that of the Patriots is likely to fall. The American acquaintances whom you left here, not being stationary, you will hardly expect news of them. Mrs. Barrett, lately dead, was I think known to you. I had a letter from Lediard lately dated at St. Petersburg. He had but two shirts, and yet more shirts  than shillings. Still he was determined to obtain the palm of being the first circum-ambulator of the earth. He sais that having no money they kick him from place to place and thus he expects to be kicked round the globe. Are you become a great walker? You know I preach up that kind of exercise. Shall I send you a Conte-pas? It will cost you a dozen Louis, but be a great stimulus to walking, as it will record your steps. I finished my tour a week or ten days ago. I went as far as Turin, Milan, Genoa, and never passed three months and a half more delightfully. I returned thro’ the canal of Languedoc, by Bourdeaux, Nantes, Lorient, and Rennes, then return to Nantes and came up the Loire to Orleans. I was alone thro the whole, and think one travels more usefully when they travel alone, because they reflect more.
Present me in the most friendly terms to Mrs. Bannister and to your father and be assured of the sincere esteem of Dear Sir your friend & servt.,

Th: Jefferson


P.S. Do not suppose, because I say nothing of the plants, that I have forgotten them. I send you to the care of Mr. Madison the Mercure de France from the time of your departure, as you desired, and shall continue it. Send me in return the two best Viriginia newspapers which will be about the price of the Mercure and save the trouble of keeping an account. Sending them to Mr. Madison at New York, they may come clear of postage, as I shall endeavor to pass the Mercure to you.

